Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. The term “Vertical Wall ” in claim 2 is used by the claim to mean “Diagonal Wall,” while the accepted meaning is “Angled Wall or Diagonal Wall.” The term is indefinite because the specification does not clearly redefine the term. For examination purposes the examiner will interpret any wall that extends vertical or any diagonal wall to correspond to the claimed vertical wall. 
The term "substantially right above" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be For examination purposes the phrase "located substantially right above the force-bearing area" will be interpreted as "located above the force-bearing area", but not necessarily abutting.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadochi Toshihiko (JPH11301522A Hereinafter "Toshihiko").
Regarding Claim 1 Toshihiko discloses a vehicle lower structure comprising: a plate material (Jack Up Support Portion, Fig. 1-2, 35) that is arranged on a bottom surface in a front portion of a vehicle (See Fig. 6) and is formed with a jacking projection jutting downward (Fig. 1-2, 35b) at a position where a front-side jacking point is set (Bottom Surface of 35b, ¶24); and a frame member (Fig. 1-2, 34) that is arranged above the plate material (35), wherein the plate material (Fig. 1-2, 35) has a force-bearing area (See Annotated Drawings, Similar to applicant invention is the connection between cross member 34 and plate 35) that continues from the rear of the jacking projection (Fig. 1-2, 35b) and vertically opposes (See Annotated Drawings) a part of a lower end surface of the frame member (Cross Member 34, Fig. 1).
Regarding Claim 2 Toshihiko discloses the vehicle lower structure of claim 1, wherein the frame member (Fig. 1-2, Cross Member 34) at least has a vertical wall (Fig.1, Wall 34d) that extends in a vehicle height direction, and the vertical wall (Fig.1, Wall 34d) is located substantially above the force-bearing area (See annotated drawings).

Regarding Claim 3 Toshihiko discloses the vehicle lower structure of claim 1, wherein the plate material (Fig. 1, 35) is further formed with a force-bearing projection (See annotated drawing, concave groove, ¶24) that continues from the rear of the jacking projection (Bottom surface of 35b) and juts downward (concave groove, ¶24) by a smaller jutting amount than that of the jacking projection, and the force-bearing area is located within the force-bearing projection. (See annotated drawing)
Regarding Claim 4 Toshihiko discloses the vehicle lower structure according to claim 1, wherein the frame member (Cross Member, 34) is a suspension member, and the plate material (Plate Material 35) is a shear plate, a front end of which is coupled to the suspension member (34) and a rear end of which is coupled to another frame member or a body (36).
Regarding Claim 5 Toshihiko discloses a jacking method for jacking a vehicle using a garage jack, the vehicle having: a plate material (Fig. 1, 35) that is arranged on a bottom surface in a front portion of the vehicle; and a frame member (Fig.1, 34) that is arranged above the plate material, wherein the plate material (Fig. 1, 35)  is formed with a jacking projection jutting downward (Fig, 1, Bottom surface of 35b, ¶24-¶27) at a position where a front-side jacking point is set, the plate material has a force-bearing area that continues from the rear of the jacking projection (Fig, 1, Bottom surface of 35b, ¶24-¶27) at and vertically opposes a part of a lower end surface of the frame member (See Annotated Drawings), and the vehicle is jacked up by causing a tray of the garage jack (Fig. 6, 40, ¶26) to abut the plate material such that the jacking projection is fitted into the tray and a peripheral edge of the tray abuts the force-bearing area. (Fig 6, ¶26). Furthermore, it is noted that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus, as set forth above.  See MPEP 2112.02.

    PNG
    media_image1.png
    646
    549
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    459
    496
    media_image2.png
    Greyscale

Annotated Drawings
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2003095143A- Relates to a structure of jack-up supporting part, offering simple and inexpensive construction, being usable in common independently of any vehicle and any mounting position.
US 9,643,654 B2 – Relates to a vehicle body bottom structure including a jack-up reinforcing plate sandwiched between the side sill inner and the side sill outer, and the outrigger extends outwardly more than the dash cross member, to be joined to the side sill outer while sandwiching the side sill inner and the jack-up reinforcing plate therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723